DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/12/2020 has been considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second operation including, at a third timing: supplying the first select voltage to the second select line, and at a fourth timing after the third timing: supplying the second select voltage to the second select line, supplying a second program voltage to the third word line, supplying a second cut-off voltage to the at least one of the second word line and the fifth word line, and supplying a second pass voltage to the first word line, fourth word line and the sixth word line, the second cut-off voltage being lower than the second pass voltage, the second pass voltage being lower than the second program voltage and greater than the first select voltage.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second operation including, at a third timing: supplying the first select voltage to the second select line, and at a fourth timing after the third timing: supplying the second select voltage to the second select line, supplying a second program voltage to the third word line, supplying a second cut-off voltage to the at least one of the second word line and the fifth word line, and supplying a second pass voltage to the first word line, fourth word line and the sixth word line, the second cut-off voltage being lower than the second pass voltage, the second pass voltage being lower than the second program voltage and greater than the first select voltage.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second operation including, at a third timing: supplying the first select voltage to the second select line, and at a fourth timing after the third timing: supplying the second select voltage to the second select line, supplying a second program voltage to the third word line, supplying a second cut-off voltage to the at least one of the second word line and the fifth word line, and supplying a second pass voltage to the first word line, fourth word line and the sixth word line, the second cut-off voltage being lower than the second pass voltage, the second pass voltage being lower than the second program voltage and greater than the first select voltage.
The allowable claims are supported in at least paragraph [0043] of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824